         Case 2:20-cv-05839 Document 1 Filed 07/01/20 Page 1 of 8 Page ID #:1
1



     1    Mrs. Francesca E. Montenegro
          Zerbe, Miller, Fingeret, Frank & Jadav, LLP
     2    3009 Post Oak Blvd., Suite 1700
          Houston, Texas 77056
     3
          CA State Bar No. 257589
     4
          (713) 350-3523 - Phone
          (713) 350-3607 - Facsimile
     5    FMontenegro@ZMFLaw.com
          Attorney for Plaintiff
     6

     7

     8                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
     9
                                       WESTERN DIVISION
    10
          AHMED KHAWAJA,                               Case No.:
    11
                 Plaintiffs,

    12    v.                                                ORIGINAL COMPLAINT

    13    UNITED STATES OF AMERICA,
                   Defendant.
    14

    15
                  COMES NOW, AHMED KHAWAJA, (hereinafter referred to collectively
    16
          as the “Taxpayer”) by and through the undersigned counsel, and file this Original
    17
          Complaint against the United States of America, alleging as follows:
    18

                                         Jurisdiction and Venue
    19

    20
               1. This civil action against the United States of America for a refund of amounts

    21            paid to the Internal Revenue Service under 26 United States Code § 7422.

    22



                                               1
         Case 2:20-cv-05839 Document 1 Filed 07/01/20 Page 2 of 8 Page ID #:2
2



     1       2. This Court has jurisdiction pursuant to 28 United States Code §§ 1340 and
     2
                1346, and venue is proper under 28 United States Code § 1402.
     3
                                                Parties
     4
             3. Plaintiff, Ahmed Khawaja, is an individual residing at 7095 Hollywood Blvd.,
     5
                Std 543, Los Angeles, CA 90028-8912.            The claim for tax refund
     6
                representing the basis for this suit was filed by Ahmed Khawaja in his
     7
                individual capacity.
     8
             4. Defendant is the United States of America (hereinafter sometimes referred to
     9
                as “Defendant” or “Government”) and may be served by mailing two copies
    10

                of this Original Complaint by certified mail to Nicola T. Hanna, United States
    11

    12
                Attorney for the Central District of California, at United States Attorney’s

    13          Office, Central District of California, 300 N. Los Angeles Street, Suite 7516,

    14          Los Angeles, California 90012; and mailing two copies of this Original

    15          Complaint by certified mail to William P. Barr., Attorney General of the

    16          United States, 950 Pennsylvania Ave., NW, Washington, D.C. 20530-0001.

    17                                   Background Facts
    18
             5. This is an action arising under the Internal Revenue Code of 1986, as
    19
                amended and codified in Title 26 of the United States Code, for recovery of
    20
                $41,519.00 in federal income taxes paid and collected from Plaintiff by
    21

    22



                                            2
         Case 2:20-cv-05839 Document 1 Filed 07/01/20 Page 3 of 8 Page ID #:3
3



     1          Defendant for Plaintiff’s Tax Year ending December 31, 2014, plus interest
     2
                thereon as provided by law.
     3
             6. The Plaintiff was, in the relevant year, the 100% shareholder in AlliedWallet,
     4
                Inc. (hereafter “AlliedWallet”), an S Corporation that is taxed on a pass-
     5
                through basis.
     6
             7. Plaintiff’s original 2014 tax return was due on April 15, 2015. Plaintiff
     7
                timely filed his original tax return within the allowed period on April 15,
     8
                2015. Under 26 United States Code § 6511(a), a taxpayer has three years
     9
                from the day of filing the original tax return to file a claim for refund. Thus,
    10

                April 15, 2018 was the last day on which Plaintiff could file a claim for refund
    11

    12
                on his 2014 tax return.

    13       8. On March 30, 2018, Plaintiff mailed via United States Postal Service certified

    14          mailing an amended tax return requesting a refund of $41,519.00 in taxes

    15          paid, due to AlliedWallet filing an amended tax return. Plaintiff’s tax return

    16          was received by the Internal Revenue Service on April 6, 2018.

    17       9. Title 26 United States Code § 6072 states that “returns made on the basis of
    18
                the calendar year shall be filed on or before the 15th day of April following
    19
                the close of the calendar year…”
    20

    21

    22



                                              3
         Case 2:20-cv-05839 Document 1 Filed 07/01/20 Page 4 of 8 Page ID #:4
4



     1       10.Title 26 United States Code § 6511(a) states that a, “claim for credit or refund
     2
                of an overpayment of any tax imposed by this title in respect of which tax the
     3
                taxpayer is required to file a return shall be filed by the taxpayer within 3
     4
                years from the time the return was filed or 2 years from the time the tax was
     5
                paid, whichever of such periods expires the later…”
     6
             11.Further, Title 26 United States Code § 6511(b)(1) states that “no credit or
     7
                refund shall be allowed or made after the expiration of the period of limitation
     8
                prescribed in subsection (a) for the filing of a claim for credit or refund,
     9
                unless a claim for credit or refund is filed by the taxpayer within such period.
    10

             12.Title 26 United States Code § 7502 states that “any return, claim, statement,
    11

    12
                or other document required to be filed, or any payment required to be made,

    13          within a prescribed period on or before a prescribed date under authority of

    14          any provision of the internal revenues laws is, after such period or such date

    15          delivered by United States mail to the agency . . . the date of the United States

    16          postmark stamped on the cover in which such return, claim, statement, or

    17          other document, or payment, is mailed shall be deemed to be the date of
    18
                delivery or the date of payment, as the case may be” (emphasis added). This
    19
                statute is commonly referred to as the “mailbox rule” or the “timely mailed
    20
                is timely filed” rule.
    21

    22



                                              4
         Case 2:20-cv-05839 Document 1 Filed 07/01/20 Page 5 of 8 Page ID #:5
5



     1             a. Treasury Regulations interpreting the “mailbox rule” state: “In the case
     2
                      of certain taxes, a return may constitute a claim for credit or refund.
     3
                      Section 7502 [the “mailbox rule”] is applicable to the determination of
     4
                      whether a claim for credit or refund is timely filed for purposes of
     5
                      section 6511(a) [the 3-year statute of limitations on claims for refund]
     6
                      if the conditions of section 7502 are met, irrespective of whether the
     7
                      claim is also a return.” 26 C.F.R. § 301.7502-1(b)(2).
     8
                         i. The position of officials within the Internal Revenue Service
     9
                            interpreting the applicability of the “mailbox rule” to claims for
    10

                            refunds is in accord with the regulations: “However, section
    11

    12
                            7502 would apply to an amended return that included a claim

    13                      for refund because taxpayers are required under the internal

    14                      revenue laws to file a claim in such cases. I.R.C. § 6511; see

    15                      also Treas. Reg. §§ 301.6402-3(a)(5) and 301.7502-1(b)(2).”

    16                      I.R.S.   Chief       Counsel   Memorandum      No.    201052003

    17                      (12/30/2010) (internal citations omitted).
    18
             13.On June 1, 2018, Defendant denied Plaintiff’s claim for a refund. Defendant
    19
                alleged in their denial that the amended return on which the refund was
    20

    21

    22



                                             5
         Case 2:20-cv-05839 Document 1 Filed 07/01/20 Page 6 of 8 Page ID #:6
6



     1          claimed was not timely filed. Specifically, Defendant asserted that the last
     2
                day to file a timely claim or return for tax year 2014 was April 15, 2017.
     3
             14.On June 29, 2018, Plaintiff timely protested the Government’s denial and the
     4
                matter was referred to the Internal Revenue Service Office of Appeals
     5
                (hereafter “I.R.S. Appeals” or “Appeals”) for review.
     6
             15.I.R.S. Appeals reviewed the matter for over a year. On September 25, 2019,
     7
                the Office of IRS Appeals acknowledged that the amended return was
     8
                properly mailed within the statutory deadline, and that the amended return
     9
                was being returned to compliance to process Plaintiff’s refund.
    10

             16.Despite the IRS acknowledging that the Amended Tax Return was properly
    11

    12
                and timely filed - to date – Plaintiff has not received his requested refund in

    13          the amount of 41,519.00 for his amended 2014 tax return. The inaction of

    14          the IRS has made the filing of this suit necessary.

    15                                      Cause of Action

    16       17.Plaintiff hereby incorporates and alleges, as if fully stated herein, each of the

    17          allegations of Paragraphs 1 through 15 above.
    18
             18.On or before April 15, 2015, Ahmed Khawaja filed with the I.R.S. an
    19
                amended federal income tax return asserting a claim for refund for taxable
    20
                year ending December 31, 2014.
    21

    22



                                              6
         Case 2:20-cv-05839 Document 1 Filed 07/01/20 Page 7 of 8 Page ID #:7
7



     1       19.On March 30, 2018, Ahmed Khawaja filed with the I.R.S. an amended
     2
                personal income tax return, Form 1040X, claiming a refund of $41,519.00
     3
                for the taxable year ending December 31, 2014. This refund claim resulted
     4
                from an overpayment of taxes generated by the S Corporation, AlliedWallet,
     5
                in their 2014 tax year.
     6
             20.On June 1, 2018, the I.R.S. disallowed Plaintiff’s claim for refund as
     7
                untimely filed.
     8
             21.On September 25, 2019, following timely protest, the IRS affirmed its
     9
                disallowance of the claim for refund was incorrect, and Plaintiff timely filed
    10

                his claim for refund. Plaintiff has not received his requested refund in the
    11

    12
                amount of $41,519.00.

    13                                      Damages Sought

    14       22.Plaintiff, Ahmed Khawaja, is entitled to the full amount of the claimed tax

    15          refund in the amount of $41,519.00 for the tax year ending on December

    16          31, 2014.

    17       23.Plaintiff is entitled to the maximum interest allowed for recovery under the
    18
                applicable tax laws.
    19
             24.Plaintiff is entitled to all recoverable costs of the court.
    20

    21

    22



                                               7
         Case 2:20-cv-05839 Document 1 Filed 07/01/20 Page 8 of 8 Page ID #:8
8



     1                                     Prayer for Relief
     2          WHEREFORE, Plaintiff, Ahmed Khawaja, prays for judgment against
     3
          Defendant, the United States of America, as follows:
     4
             1) finding and ordering that the Government’s full disallowance determined for
     5
                Petitioners tax year ending December 31, 2014 is erroneous;
     6
             2) finding that Plaintiff is entitled to the full amount of the claimed refund of
     7
                $41,519.00 for the tax year ending December 31, 2014, or such greater
     8
                amount as determined to be allowed by law;
     9
             3) finding that Plaintiff is entitled to the maximum interest recoverable under
    10

                the applicable tax laws;
    11

    12
             4) finding that Plaintiff is entitled to attorneys’ fees and court costs allowed by

    13          law; and

    14       5) granting other and further relief as the Court may deem proper.

    15                                                  ZERBE, MILLER, FINGERET, FRANK &
                                                        JADAV
    16

    17
          DATED: June 30, 2020                          Francesca E. Montenegro
    18                                                  CA State Bar No. 257589
                                                        3009 Post Oak Blvd., Suite 1700
    19                                                  Houston, Texas 77056
                                                        Tel: (713) 350-3523
    20                                                  Fax: (713) 350-3607
                                                        FMontenegro@ZMFLaw.com
    21                                                  ATTORNEY FOR PLAINTIFFS

    22



                                             8
